Exhibit 99.1 Ernst & Young LLP 5 Times Square New York , New York 10036-6530 Tel: www.ey.com March 31, 2009 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Gentlemen: We have read Item 4.01 of Form 8-K dated March 31, 2009, of GAMCO Investors, Inc. and Subsidiaries and are in agreement with the statements contained in the first three paragraphs on page 2therein. We have no basis to agree or disagree with other statements of the registrant contained therein. /s/ Ernst & Young LLP Ernst & Young LLP
